Citation Nr: 1214396	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  03-21 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent for degenerative joint and disc disease of the lumbar spine.  

2. Entitlement to an evaluation in excess 30 percent for dysthymic disorder prior to October 2, 2006, and in excess of 70 percent thereafter. 

3. Entitlement to a compensable evaluation for impotence.  

4. Entitlement to a separate evaluation for urinary incontinence associated with the service-connected lumbar spine disability.  

5. Entitlement to a separate evaluation for fecal incontinence associated with the service-connected lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1983 to May 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Department of Veterans Affairs Regional Office (RO) in Atlanta, Georgia.   

The issues of entitlement to an evaluation in excess of 40 percent for degenerative joint and disc disease of the lumbar spine and entitlement to an evaluation in excess 30 percent for dysthymic disorder prior to October 2, 2006, and in excess of 70 percent thereafter, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran has urinary continence as a result of his service-connected lumbar spine disability. 

The Veteran has bowel incontinence as a result of his service-connected lumbar spine disability.  



CONCLUSIONS OF LAW

1. A separate initial evaluation is warranted for fecal incontinence as associated with the service-connected lumbar spine disability. 38 U.S.C.A. §§ 1101, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 4.14, 4.25, 4.71a, Diagnostic Codes 5235 to 5243, Note (1); Esteban v. Brown, 6 Vet. App. 259 (1994) (2011).

2. A separate initial evaluation is warranted for bladder incontinence as associated with the service-connected lumbar spine disability. 38 U.S.C.A. §§ 1101, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 4.14, 4.25, 4.71a, Diagnostic Codes 5235 to 5243, Note (1); Esteban v. Brown, 6 Vet. App. 259 (1994) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

Separate Evaluations For Bowel and Bladder Impairment (i.e., Neurological Abnormalities) Due to the Service-Connected Lumbar Spine Disability 

The Veteran contends that he suffers from both bowel and bladder impairment, diagnosed as fecal and bladder incontinence, as a result of his service-connected lumbar spine disability.  See February 2009 Letter from Representative.  

The Board notes that the Veteran's claim for an evaluation in excess of 40 percent for the lumbar spine disability is being remanded herein in light of due process concerns and further development of the record (e.g., procurement of an up-to-date VA examination and private treatment records).  However, as the medical evidence outlined below shows that the Veteran currently suffers from residual urinary and fecal manifestations related to the lumbar spine disability, the Board will proceed with granting separate ratings for such disabilities at this time.  The issues have been properly characterized as such on the cover page of this decision.  

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The Veteran prevails in either event.  However, if the weight of the evidence is against the Veteran's claim, the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

This case comes before the Board, in part, on a claim for an increased evaluation for a lumbar spine disability.  The Board must determine whether there is any other basis upon which an increased evaluation may be assignable.  In this regard, except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, unless the conditions constitute the same disability or the same manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  Here, the Board notes that the Veteran is currently in receipt of a separate rating for left leg foot drop associated with the lumbar spine disability.  See Rating Decisions January 2007 and March 2010.  The Board also recognizes the record suggests right lower extremity neurological manifestations, and such impairment is discussed in the remand portion of this decision.  

In rating spinal disabilities, any associated objective neurologic abnormalities, to specifically include bladder and bowel impairment, are to be rated separately. 68 Fed. Reg. 51,454, 51,456 (codified at 38 C.F.R. § 4.71a , Diagnostic Codes (DCs) 5235 to 5243, Note (1)).  

Potentially relevant diagnostic codes to rate the neurologic manifestations are located at 38 C.F.R. § 4.115a (Ratings of the Genitourinary System) and 38 C.F.R. § 4.114 (Digestive System). 

With respect to bladder impairment, 38 C.F.R. § 4.115a provides evaluations based on genitourinary symptoms, including voiding dysfunction, urinary frequency, obstructed voiding, urinary tract infection, and renal dysfunction. 

With respect to bowel impairment, potentially relevant diagnostic codes to rate the neurological manifestations include DC 7332 (Rectum and anus, impairment of sphincter control) and DC 7333 (Rectum and anus, stricture of).  

In this case, beginning in approximately 2005, the record documents complaints of occasional bladder and bowel incontinence.  See also VA Mental Examination November 2006 and VA Treatment Notes, February 2006 and October 2006.  For example, a March 2005 VA treatment note reflects that the Veteran was "status post L4-5 laminectomy and C5-6 disectomy resulting in incontinence," among other disabilities.  An October 2005 VA treatment not again shows bowel and bladder incontinence, status post lumbar laminectomy.  Subsequent VA treatment notes show continued complaints and diagnoses of bowel and bladder impairment.  A May 2008 Aid and Attendance VA examination report reflects bowel and bladder complaints and a diagnosis of incontinence.  Lastly, at his May 2009 VA genitourinary examination, the Veteran reported that he started wearing absorbent pads around 2004, prior to the surgery on his low back.  Subsequent to the surgery, he endorsed complete bowel/bladder incontinence.  He went from wearing pads to adult diapers at that time.  He reported that he currently uses at least 10 diapers per 24-hour period.  The pertinent diagnosis was urinary and fecal incontinence secondary to lumbar surgeries.  

As previously noted, when rating spinal disabilities, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately by VA. 38 C.F.R. § 4.71a, DCs 5235 to 5243, Note (1).  

Here, the Board finds that there is sufficient medical evidence relating the Veteran's current bowel and bladder incontinence to his service-connected lumbar disability.  This was most recently confirmed by the May 2009 VA genitourinary examiner.  For these reasons, the Board finds that separate evaluations for bladder and bowel incontinence, as neurologic manifestations of the lumbar spine disability, are warranted, with the percentage evaluations to be determined by the RO in the first instance.  


ORDER

Entitlement to a separate evaluation for fecal incontinence associated with the service-connected lumbar spine disability is granted.  

Entitlement to a separation evaluation for bladder incontinence associated with the service-connect lumbar spine disability is granted.  



REMAND

The Veteran seeks higher ratings for his service-connected lumbar spine, impotence, and psychiatric disabilities.  

The Board initially notes that the most recent supplemental statement of the case (SSOC) contained in the claims file is dated in October 2007.  The appeal was certified to the Board in December 2007.  Since that time, the RO has continued to develop the claims (to include the procurement of VA examinations involving the issues on appeal and issuance of VCAA notification letters); in addition, the Veteran has continued to submit new medical evidence in the form of private treatment records directly to the RO. See, e.g., VCAA Notifications September 2009 and October 2009.  Subsequent SSOC's have not been issued in light of this additional evidence. See, generally, 38 C.F.R. § 19.37.  Upon remand, the Veteran should be issued an updated SSOC which includes consideration of all evidence submitted after the October 2007 SSOC.  

With respect to the Veteran's service-connected lumbar disability and dysthymic disorder, the record shows that VA examinations were last conducted in 2009.  Additional medical and lay evidence submitted since that time suggests that the Veteran's service-connected conditions may have increased in severity.  In this regard, the Veteran's wife reported that the Veteran now requires assistance dressing himself and using the restroom; she also stated that he is unable to keep himself clean, he requires the use of diapers (presumably due to residual neurological problems related to his service-connected lumbar spine); and his depression renders him unable to enjoy many activities and causes extreme mood swings.  See June 2009 Statement from Wife.  The evidence also suggests that the Veteran has received ongoing private treatment for his back problems since 2009. See, e.g., Treatment Records from Dr. Stefanis.  Lastly, it appears that in addition to lower left extremity neurological manifestations (i.e., left leg foot drop), impotence, and urinary and bowel incontinence, the Veteran's low back disability may also result in right lower extremity weakness.  This should be confirmed upon remand.  

In light of the evidence cited above, the Board finds that the 2009 VA examination results are too remote and that the Veteran must be scheduled for new examinations in order to determine the nature and severity of his lumbar spine, impotence, and psychiatric disabilities. 


Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any private and/or VA treatment he has received for his service-connected lumbar spine disability (to specifically include treatment from Dr. Stefanis) and psychiatric disorder since 2009 and obtain releases of private medical records where necessary.  

All requests and responses, positive and negative, should be associated with the claims file.  Take all follow-up actions indicated.  If the records cannot be obtained, inform the Veteran so that he may attempt to obtain them himself in accordance with 38 C.F.R. § 3.159(e). 

2. Then schedule the Veteran for orthopedic, neurological, and genitourinary examinations to determine the current severity of his service-connected lumbar spine disability and all associated neurological complications, including lower extremity left leg foot drop, urinary and bowel incontinence, impotence, and any other diagnosed manifestations.  

All necessary tests should be performed, to include any diagnostic tests, and all clinical manifestations should be reported in detail. 

The findings reported should specifically include the range of motion of the spine (to include any functional loss due to pain, weakened movement, excess fatigability, or incoordination on movement) and whether the spine is ankylosed.  

The examiner(s) should ascertain whether the lumbar spine disability has caused any incapacitating episodes (periods of bed rest prescribed by a physician) and, if so, note their duration and frequency. 

The neurological and/or genitourinary examiner(s) are specifically asked to report as to the nature, severity, and frequency of all neurological manifestations resulting from the lumbar spine disability, to: (i) include lower left leg foot drop; (ii) impotence; (iii) urinary incontinence; (iv) bowel incontinence, and; (v) any other diagnosed complications/manifestations of the lumbar spine disability.  

Additionally, the neurological examiner should comment upon the various VA treatment records diagnosing right lower extremity weakness and radiating pain, and opine as to whether any neurological symptoms demonstrated are caused or aggravated by the service-connected lumbar spine disability (or any other service-connected disability).  If so, the examiner should identify what nerves(s) are affected by such impairment, and comment on whether it results in mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis (i.e., foot dangle/drop).  

The examiner should provide a rationale all opinions expressed.  If the examiner is unable to answer any applicable question without a resort to speculation, then he or she should provide a rationale for why an answer could not be provided.

3. Schedule the Veteran for a VA psychiatric examination to determine the nature, extent and severity of his service-connected dysthymic disorder.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score and comment on his social and occupational impairment related to his psychiatric disability.  The examination report should reflect the examiner's consideration of the pertinent medical and lay evidence of record, to include the Veteran's account of symptomatology.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report. 

4. The RO should then readjudicate the claims.  If the benefits sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case which specifically includes consideration of all evidence submitted after the issuance of the October 2007 SSOC.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

Department of Veterans Affairs


